 


109 HR 4068 IH: Dorothy Buell Memorial Visitor Center Lease Act
U.S. House of Representatives
2005-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4068 
IN THE HOUSE OF REPRESENTATIVES 
 
October 17, 2005 
Mr. Visclosky introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To authorize the Secretary of the Interior to lease a portion of a visitor center to be constructed outside the boundary of the Indiana Dunes National Lakeshore in Porter County, Indiana, and for other purposes. 
 
 
1.Short title This Act may be cited as the Dorothy Buell Memorial Visitor Center Lease Act.
2.Memorandum of understanding The Secretary may enter into a memorandum of understanding to establish a joint partnership with the Porter County Convention, Recreation and Visitor Commission. The memorandum of understanding shall—
(1)identify the overall goals and purpose of the Dorothy Buell Memorial Visitor Center;
(2)establish how management and operational duties will be shared;
(3)determine how exhibits, signs, and other information are developed;
(4)indicate how various activities will be funded;
(5)identify who is responsible for providing site amenities;
(6)establish procedures for changing or dissolving the joint partnership; and
(7)address any other issues deemed necessary by the Secretary or the Porter County Convention, Recreation and Visitor Commission.
3.Lease agreement
(a)AuthorizationAfter entering into a memorandum of understanding in accordance with section 2, the Secretary of the Interior is authorized to enter into an agreement with Porter County Convention, Recreation and Visitor Commission to lease space in the Dorothy Buell Memorial Visitor Center, located on a site south of the Indiana Dunes National Lakeshore boundary on IN 49, the principal north/south artery into the national lakeshore, for use as a visitor center for Indiana Dunes National Lakeshore.
(b)Development of exhibitsThe Secretary may plan, design, construct, and install exhibits in the leased space related to the use and management of the resources at Indiana Dunes National Lakeshore, at a cost not to exceed $1,200,000.
(c)National lakeshore presenceThe Secretary may utilize park staff from Indiana Dunes National Lakeshore in the leased space to provide visitor information and education.
4.Authorization of appropriations There are authorized to be appropriated to the Secretary such sums as may be necessary for the purposes of this Act. 
 
